Citation Nr: 0114232
Decision Date: 05/21/01	Archive Date: 07/18/01

DOCKET NO. 94-34 398               DATE MAY 21, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to a total compensation rating based upon individual
unemployability.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran served on active duty from April 1988 to November 1988
and from June 1989 to December 1991. This case comes before the
Board of Veterans' Appeals (Board) on appeal from a September 1994
rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Chicago, Illinois.

In May 1997 and April 2000, the Board remanded this appeal for
further development. The RO completed that development to the
extent possible and the case has been returned to the Board for its
appellate review.

FINDING OF FACT

1. The veteran's only service-connected disability is a low back
disorder, rated 60 percent.

2. The veteran's service-connected low back disability does not
preclude all forms of substantially gainful employment.

CONCLUSION OF LAW

The criteria for entitlement to a total compensation rating based
upon individual unemployability due to service-connected
disabilities have not been met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 3.340, 3.341, 4.16, 4.19 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000. Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). This newly
enacted legislation provides, among other things, for VA assistance
to claimants under certain circumstances. Veterans

2 -

Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat.
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C.
5103A). Where laws or regulations change after a claim has been
filed or reopened and before the administrative or judicial process
has been concluded, the version most favorable to the appellant
will apply unless Congress provided otherwise or has permitted the
Secretary of Veterans Affairs to do otherwise and the Secretary has
done so. Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there has
been substantial compliance with the notice/assistance provisions
of the new legislation. No additional pertinent evidence has been
identified by the veteran. Further, the veteran and his
representative have been adequately notified of the applicable laws
and regulations which set forth the criteria for a total
compensation rating based on individual unemployability. The Board
concludes that the discussions in the rating decision, statement of
the case, supplemental statements of the case and letters have
informed the veteran and his representative of the information and
evidence necessary to warrant entitlement to the benefits sought,
and there has therefore been compliance with VA's notification
requirement. The case was remanded by the Board in May 1997 for the
purpose of providing the veteran with orthopedic and neurological
examinations to evaluate his only service-connected disability, a
low back disorder. Those examinations were accomplished. The Board
therefore finds that the record as it stands is adequate to allow
for equitable review of the veteran's claims and that no further
action is necessary to meet the requirements of the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The Board further notes that the case was remanded in April 2000
for the RO to adjudicate a raised, intertwined claim of secondary
service connection for a psychiatric disorder. Pursuant to that
remand, the RO scheduled the veteran for a psychiatric examination
but he failed to report for that evaluation. The representative
asserts that another remand is warranted because the notice letter
is not in the claims file. In Hyson v. Brown, 5 Vet. App. 262
(1993), the Court held that it was incumbent upon the RO to send
notice to the veteran's "last address of

3 -

record." In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court
found that notice of required VA examinations mailed to the
veteran's sole address on file was sufficient to trigger the
veteran's duty to appear for such examinations, although the
evidence in that case later revealed that the veteran did not in
fact receive such notification because he was not in fact residing
at that address. The Court has also ruled that there is a
"presumption of regularity" under which it is presumed that
Government officials have properly discharged their official
duties. Clear evidence to the contrary is required to rebut the
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307
(1992), (citing United States v. Chemical Foundation, Inc., 272
U.S. 1, 14-15 (1926)). While the Ashley case dealt with regularity
of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271
(1994), the Court applied this presumption of regularity to
procedures at the RO. That latter case also stands for the
proposition that VA need only mail notice to the last address of
record in order for the presumption to attach. Mindenhall at 274.
In this case. there is a document in the claims file that indicates
that the veteran was notified by the VA medical center of the date
of the scheduled examination in question at his last address of
record. The veteran failed to report for that examination, and he
failed to request a rescheduling of the evaluation after being
notified of his failure to report in a supplemental statement of
the case issued by the RO in August 2000. (The initial request for
another examination, which was from the representative as noted
above, was not submitted until February 2001.) The RO letters,
statement and supplemental statements of the case have not been
returned as undeliverable. The veteran also failed to respond to
the RO's request for more information regarding his employment
history (see, for example, the supplemental statement of the case
issued by the RO in August 2000). Under these circumstances, the
Board finds that there is no further duty to assist the veteran
with the development of his claim.

Total disability ratings for compensation based on individual
unemployability may be assigned where the schedular rating is less
than total, when it is found that the disabled person is unable to
secure or follow a substantially gainful occupation as a result of
a single service-connected disability ratable at 60 percent or
more, or as a result of two or more disabilities, provided at least
one disability is ratable at 40 percent or more, and there is
sufficient additional service-connected disability to

4 -

bring the combined rating to 70 percent or more. 38 U.S.C.A. 1155;
38 C.F.R. 3.340, 3.341, 4.16(a). Where these percentage
requirements are not met, entitlement to the benefits on an
extraschedular basis may be considered when the veteran is unable
to secure and follow a substantially gainful occupation by reason
of service- connected disabilities, and consideration is to be
given to the veteran's background including his employment and
educational history. 38 C.F.R.  3.321(b), 4.115(b).

Service connection is in effect for herniated nucleus pulposus, L4-
5, currently rated 60 percent. The veteran has no other service-
connected disabilities. Thus, the percentage rating standards for
individual unemployability benefits are met. The issue is whether
his service-connected disabilities preclude him from engaging in
substantially gainful employment (i.e., work which is more than
marginal, that permits the individual to earn a "living wage").
Moore v. Derwinski, 1 Vet. App. 356 (1991). For a veteran to
prevail on a claim for a total compensation rating based on
individual unemployability, the record must reflect some factor
which takes this case outside the norm. The sole fact that a
claimant is unemployed or has difficulty obtaining employment is
not enough. A high rating in itself is recognition that the
impairment makes it difficult to obtain or keep employment, but the
ultimate question is whether the veteran is capable of performing
the physical and mental acts required by employment, not whether he
can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The medical evidence of record reflects that the veteran has a
history of lung disease, diagnosed as chronic bronchitis, and a
psychiatric disorder. Impairment from non-service-connected
disorders may not be considered in support of the claim for a total
compensation rating based on individual unemployability. 38 C.F.R.
4.14, 4.19.

The record indicates that the veteran has a GED, which he obtained
while in the military. According to statements made by the veteran,
to include a history provided when evaluated in April 1995, he
worked for two months as a welder, but left that employment as a
result of back problems. He also worked for a period of time as a
security guard, but left that employment because he experienced
difficulty

5 -

walking and sitting for long periods. In April 1995, the veteran
indicated that he had not worked since undergoing back surgery in
1993.

During an examination in December 1998, the veteran indicated that
he worked for the post-office, although he did not indicate how
long he had been at that employment. During a hearing in December
1999, the veteran indicated that he had been employed as a welder
20 hours a week for a period of about two and one half weeks. The
veteran also testified that he had not been able to find a light
industrial welding position.

As outlined in the Board's April 2000 decision, the veteran was
afforded a VA orthopedic examination in May 1992. There were no
postural abnormalities noted. Range of motion testing showed
flexion to 70 degrees; extension to 15 degree; rotation decreased
bilaterally due to pain; and lateral flexion to 10 degrees
bilaterally. There was evidence of spasm in the lower lumbar
musculature. There was objective evidence of pain upon flexion and
rotation of the spine, and decreased sensation to touch and prick
at the left leg up to the knee joint level. Diagnosis was chronic
low back pain.

Clinical records reveal the veteran was thereafter admitted on
February 10, 1993, for complaints of low back pain. There was no
focal deficit. Straight leg raising was positive. He was improved
the following day and discharged in stable condition with
medication. The plan was for 1 week of bed rest at home and to
avoid lifting heavy objects.

In April 1993, the veteran gave a history of intermittent episodes
of acute back pain. Straight leg raising was positive on the left
at 100 degrees and negative on the right;

On May 14, 1993, the veteran was afforded magnetic resonance
imaging (MRI) of the lumbar spine, which revealed left paracentral
herniated nucleus pulposus with inferior extension at L4-5.

6 -

On May 17, 1993, he was again seen on an outpatient basis. He
manifested decreased sensation in the left lower extremity.
Straight leg raising was positive and Romberg sign was absent. He
walked with a limping gait. An associated MRI showed degenerative
disc at L4-5 and S1 with herniated nucleus pulposus and some mild
bulge at L4-5. The veteran was assessed with a mild bulging,
degenerating ml disc at L4-5 with a moderate to marked amount of
secondary gain. Lower extremities were reported: hip flexor was 5/5
on the right and 4/5 on the left; plantar flexion was 5/5 on the
left and 4/5 on the night; dorsiflexion was 5/5 on the left and 4/5
on the right. Deep tendon reflexes were 2+ and symmetrical. He
brought in a disability paper and the examiner noted he had only
worked 2 out of the last 18 months. The examiner seriously
questioned the veteran's effort and noted that examination results
were felt to be correct. The examiner also did not feel the veteran
was a good candidate for surgical success at that time and wanted
the veteran to try physical therapy, traction and a corset.

A VA hospital discharge summary indicated that the veteran was
hospitalized from September 27, 1993, through October 1, 1993, with
a diagnosis of lumbar disc herniation at L4-5. Upon admission, the
veteran reported that his low back pain had increased in severity
over the past two years, especially the pain that radiated to his
left lower extremity. While hospitalized, the veteran underwent an
L4-5 micro lumbar diskectomy on the left. At the time of discharge,
the veteran reported significant back and leg pain.
Postoperatively, the veteran was able to ambulate, but he required
a walker because of pain. X-rays did not reveal a significant
abnormality. It was noted that the nerve root was clearly
decompressed by the surgery.

The veteran was afforded a VA examination in July 1994. He
complained of numbness from the left knee down, plus continuous
pain from the back to the left knee. Physical examination of the
back revealed scoliosis of the spine and muscle spasms. The
examiner stated that he was unable to determine to what extent the
veteran's pain was related to nerve involvement. The diagnosis was
status post disc surgery with residual back pain, spasm, and
involvement of the sacral nerves on the left, with particular
involvement of the left leg.

7 -

VA outpatient records, dated between June and December 1994, show
that the veteran repeatedly complained of pain and numbness in his
left leg and foot. In November 1994, an MRI showed epidural
fibrosis and no disc herniation. The examiner wrote that, "We have
nothing to offer surgically." A VA outpatient record, dated
December 1994, noted that a neurology evaluation from the previous
month did not provide a basis for explanation of the veteran's
continued pain.

An MRI report, dated February 1996, shows that the vertebral body
and bone marrow signal were within normal limits. The L2-3 and L3-4
intervertebral spaces were within normal limits. The impression was
degenerative changes of the disks at L4-5 and L5-S1. There was a
diffuse disc bulge at L4-5 with facet osteoarthritis, but no spinal
canal stenosis. There were postoperative changes on the left
without significant fibrosis.

In October 1998, the veteran was afforded a VA neurologic and spine
examinations. The examiners reported the veteran as well developed
and that he was employed by the Post Office. He reported pain
without relief since his operation in September 1993. He was a
"little lurched to the right" on standing, as a result of a
postural abnormality as opposed to a spinal deformity. Range of
motion of the lumbar spine was reported as follows: flexion to 40
degrees; extension to 0 degrees; rotation to 10 degrees,
bilaterally; and lateral flexion to 15-20 degrees, bilaterally. It
was noted that the limitation of motion was due to pain. There was
tenderness at the at level two above and level two below his old
surgery site. On reflex examination, there were 2+ patellar and
Achilles tendon reflexes; there was no clonus. The veteran claimed
his left foot was numb all the time in all nerve groups. On light
touch he reported no feeling; the examiner noted, however that the
veteran responded for pain. With gait and ambulation, he was able
to clear his foot through the swing phase. He did have pain in the
lower back and left lower leg with both ipsilateral and contra
lateral straight leg raising. The veteran was able to ambulate
without assistance. Some facet joint arthritis was noted. The
impression was chronic low back pain, most likely mechanical. The
examiner reported that the veteran did not then have any
significant L4-5 nerve root impingement, and his problems could not

8 -

be cured by surgical intervention. The examiner also felt that the
veteran's arthritis may, in part, be due to previous surgery.

Upon VA orthopedic examination in October 1998, it was noted that
the veteran had some spasticity in the lower extremities on motor
examination and he was unable to perform strength testing in the
lower extremities due to pain. The muscle stretch flexors were 2+
in the upper extremities and 3+ patellar and 1+ in the ankle. The
plantar responses were flaccid bilaterally. Sensory examination
showed normal to light touch, pinprick, temperature and vibration.
There was a discrete decrease in light touch and pinprick mainly in
the medial anterior part of the left leg. The veteran had
difficulty toe walking and heel walking; he was unable to walk in
tandem. The impression was failed back syndrome. The examiner
regarded the low back pain as "pretty disabling." The veteran was
unable to perform most of his activity due to pain. He was walking
slowly during the examination. He examiner commented that it seemed
that the level "must compromise in the L-5 radiculopathy." However,
the sensory abnormality described by the veteran did not go along
with L-5 pathology. The abnormality seemed to be more consistent
with an anatomical or partially an L4-L3 distribution.

The medical records as a whole do not demonstrate that the veteran
is incapable of performing his previous work as a welder or other
forms of similar work due solely to his low back disorder. The
neurological examiner reported that the veteran did not then have
any significant L4-5 nerve root impingement. The orthopedic
examiner indicated that the veteran has significant back disability
but it is apparent from the two examination reports that he has an
essentially normal gait and a fair amount of motion of the lumbar
spine. The Board finds no objective medical evidence of recurrent
incapacitating low back symptoms. While his service- connected
disability may limit him from some forms of work, it does not
prevent all substantially gainful employment for which he is
qualified by reason of his education and work experience. The
veteran has submitted no medical opinion to support his contention
that he is unable to work due solely to his low back disorder. The
60 percent compensation rating currently assigned for his service-
connected low back condition is recognition that such condition
would make it difficult to

9 -

perform some forms of work, yet the evidence fails to show that his
low back disorder prevents him from performing the physical and
mental acts required for employment for which he is qualified.
There are no unusual factors which might make his case different
from similarly rated veterans. Van Hoose, supra.

In sum, the veteran's service-connected low back disability does
not prevent gainful employment, and the criteria for a total
compensation rating based on individual unemployability are not
met. As the preponderance of the evidence is against the veteran's
claim, the benefit-of-the-doubt rule is inapplicable, and the claim
for a total compensation rating based on individual unemployability
must be denied.

ORDER

A total compensation rating based on individual unemployability is
denied.

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

10-



